Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Evan Kline-Wedeen on 1/15/2021.

The application has been amended as follows: 
Claim 21 is amended as follows: in line 19, the phrase “configured to be” is deleted.
Claim 34 is amended as follows: in line 18, the phrase “configured to be” is deleted.
Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: although Examiner maintains that the combination of prior art references in the previous office action was an obvious combination and is functionally capable of being placed in the second configuration (although Applicant’s modified FIG. 7A shows taught straps, Amram FIG. 3 demonstrates that the shoulder straps would be spaced, and Examiner maintains that attached in this fashion a user could place their arms through the strap and wear it as a backpack), Applicant’s arguments that it would not be obvious in view of the prior art to arrange the straps in the second configuration are persuasive (noting that the second configuration is not taught by Amram or other prior art references, and would be less comfortable than the other configurations taught by Amram and other prior art references); as all of the claims now structurally require the second configuration, the combination of Yamamoto and Amram no longer render obvious the claimed subject matter; additionally, none of the other prior art of record discloses or renders obvious this configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734